DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites the following limitation: “a Serial Peripheral Interface (SPI) circuit comprising: a hardware SPI communication interface comprising: one or more shift registers configured to generate a first serial data signal as a function of a transmission data word and a reception data word by sampling a second serial data signal; and a first control circuit configured to generate a clock signal for the one or more shift registers; an arbiter configured to provide the transmission data word to the hardware SPI communication interface and receive the reception data word from the hardware SPI communication interface; and a plurality of interface circuits, wherein each interface circuit comprises a transmission first-in-first-out (FIFO) memory, a reception FIFO memory, and an interface control circuit configured to: receive one or more first data packets from the digital processing circuit; store the received one or more first data packets in the transmission FIFO memory; sequentially read the one or more first data packets from the transmission FIFO memory; extract from the one or more first data packets at least one transmission data word; provide the at least one extracted transmission data word to the arbiter; receive from the arbiter the reception data word; ST-19-GRA-0369USoi-60-store one or more second data packets in the reception FIFO memory, wherein the one or more second data packets comprise the received reception 
Claim 12 recites the following limitation: “the SPI circuit, comprising: a hardware SPI communication interface comprising: one or more shift registers configured to generate a first serial data signal as a function of a transmission data word and a reception data word by sampling a second serial data signal; and a first control circuit configured to generate a clock signal for the one or more shift registers; an arbiter configured to provide the transmission data word to the hardware SPI communication interface and receive the reception data word from the hardware SPI communication interface; a plurality of interface circuits, wherein each interface circuit comprises a transmission first-in-first-out (FIFO) memory, a reception FIFO memory, and an interface control circuit configured to: receive one or more first data packets from the digital processing circuit; store the received one or more first data packets in the transmission FIFO memory; ST-19-GRA-0369USoi-64-sequentially read the one or more first data packets from the transmission FIFO memory; extract from the one or more first data packets at least one transmission data word; provide the at least one extracted transmission data word to the arbiter; receive from the arbiter the reception data word; store one or more second data packets in the reception FIFO memory, wherein the one or more second data packets comprise the received reception data word; sequentially read the one or more second data packets from the reception FIFO memory; and transmit the one or more second data packets to the digital processing circuit.”
Claim 16 recites the following limitation: “a Serial Peripheral Interface (SPI) circuit comprising a hardware SPI communication interface comprising one or more shift registers configured to generate a first serial data signal as a function of a transmission data word and a reception data word by sampling a second serial data signal, and a first control circuit configured to generate a clock signal for the one or more shift registers, an arbiter configured to provide the transmission data word to the hardware SPI communication interface and receive the reception data word from the hardware SPI communication 

The closest prior art of record Butler et al (Patent No. 6,260,086) discloses a SPI interface circuit having shift registers, clock control to generate clock signal for the shift register, a plurality of transmission FIFO and receiving FIFO for transmitting data words between a microprocessor and a peripheral device (see figure 1, 225, 235, 220, 230). Abdul Kalam (US 20200341934) further teaches an arbiter for arbitrating data from SPI bus (see figure 10, 1004). However, the prior arts of record, taken alone or in combination, does not teach the claimed limitation “receiving one or more first data packets from the digital processing circuit; storing the received one or more first data packets to the transmission FIFO memory; sequentially reading the one or more first data packets from the transmission FIFO memory; extracting from the one or more first data packets at least one transmission data word; providing the at least one extracted transmission data word to the arbiter; receiving from the arbiter the reception data word; storing one or more second data packets to the reception FIFO memory, the one or more second data packets comprising the received reception data word; 
Other dependent claims inherit the allowable subject matter of the claims above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sims et al US Patent No. 5,805,922 discloses a queued serial peripheral interface (QSPI) having multiple queues for use in a data processing system
Baruch et al US Patent No. 6,157,968 discloses a queued SPI interface circuit having a parameter register with various fields.
Cheung et al US publication US 20020133662 discloses a SPI interface with buffer and shift-registers
Bond US publication US 20100185789 discloses a DMA engine and DMA controller for SPI interface having transmission buffer and receiving buffer wherein the DMA request is synchronized with the buffers.
Su et al US publication US 20120089754 discloses a configuration register for a SPI interface circuit
Wada et al US publication US 20130304947 discloses a DMA controller for a SPI interface.
Vaarlid discloses a multi-channel SPI interface and providing clock signal for the shift registers of the SPI interface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 10:30AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.